Name: Commission Regulation (EC) No 68/96 of 18 January 1996 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  economic geography;  cooperation policy
 Date Published: nan

 No L 14/6 EN Official Journal of the European Communities 19 . 1 . 96 COMMISSION REGULATION (EC) No 68/96 of 18 January 1996 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States (Text with EEA relevance) Statistics relating to the Trading of Goods with Non ­ Member Countries, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1172/95 of 22 May 1995 relating to the trading of goods by the Community and its Member States with non-member countries ('), and in particular Article 21 ( 1 ) thereof, Whereas in accordance with Article 9 of the Regulation (EC) No 1172/95 the introduction of the country nomen ­ clature is the responsibility of the Commission ; Whereas the version thereof valid on 1 January 1995 was annexed to Commission Regulation (EC) No 3079/94 (2) ; whereas from 1 January 1996 minor amendments should be introduced to meet new statistical and technical requi ­ rements j Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Article 1 The version valid on 1 January 1996 of the nomenclature of countries for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1996 . For the Commission Yves-Thibault DE SILGUY Member of the Commission 0) OJ No L 118, 25. 5. 1995, p. 10 . (2) OJ No L 325, 17. 12. 1994, p. 17. 19 . 1 . 96 | EN 1 Official Journal of the European Communities No L 14/7 ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (version valid with effect from 1 January 1996) 001 France Including Monaco 002 Belgium and Luxembourg 003 Netherlands 004 Germany Including the island of Heligoland ; excluding the territory of BÃ ¼singen 005 Italy Excluding San Marino 006 United Kingdom Great Britain, Northern Ireland, British Channel Islands and Isle of Man 007 Ireland 008 Denmark 009 Greece 010 Portugal Including Azores and Madeira 011 Spain Including Balearic Islands ; excluding Canary Islands, Ceuta and Melilla 021 Canary Islands 022 Ceuta and Melilla Including PeÃ ±on de VÃ ªlez de la Gomera, PeÃ ±on de Alhucemas and Chafarinas Islands 024 Iceland 027 Svalbard Archipelago 028 Norway Including Jan Mayen Island ; excluding Svalbard Archipelago 030 Sweden 032 Finland Including Ã land Islands 037 Liechtenstein 038 Austria 039 Switzerland Including the German territory of BÃ ¼singen and the Italian parish of Campione d' Italia 041 Faroe Islands 043 Andorra 044 Gibraltar 045 Vatican City State 046 Malta Including Gozo and Comino 047 San Marino 052 Turkey 053 Estonia 054 Latvia 055 Lithuania 060 Poland 061 Czech Republic 063 Slovakia 064 Hungary I 066 Romania 068 Bulgaria 070 Albania 072 Ukraine l No L 14/8 BIN Official Journal of the European Communities 19 . 1 . 96 073 074 075 076 077 078 079 080 081 082 083 091 092 093 094 096 204 208 212 216 220 224 228 232 236 240 244 247 248 252 257 260 264 268 272 276 280 284 288 302 306 310 311 314 318 322 324 328 329 Belarus Moldova Russia Georgia Armenia Azerbaijan Kazakhstan Turkmenistan Uzbekistan Tajikistan Kyrgysstan Slovenia Croatia Bosnia and Herzegovina Serbia and Montenegro Former Yugoslav Republic of Macedonia Morocco Algeria Tunisia Libya Egypt Sudan Mauritania Mali Burkina Faso Niger Chad Cape Verde Senegal Gambia Guinea Bissau Guinea Sierra Leone Liberia CÃ ´te d'Ivoire Ghana Togo Benin Nigeria Cameroon Central African Republic Equatorial Guinea Sao TomÃ © and Principe Gabon Congo Zaire Rwanda Burundi St Helena and dependencies Dependencies of St Helena : Ascension and Tristan da Cunha Islands 19 . 1 . 96 EN Official Journal of the European Communities No L 14/9 Including Cabinda330 334 336 Angola Ethiopia Eritrea Djibouti Somalia Kenya Uganda Tanzania Seychelles and dependencies Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette, Praslin (including La Digue), FrÃ ©gate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirantes, Alphonse, Provi ­ dence and Aldabra Islands Chagos Archipelago Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Anjouan and MohÃ ©li Grande-Terre and Pamanzi 338 342 346 350 352 355 357 366 370 372 373 375 377 378 382 386 388 389 391 393 395 400 404 406 408 412 413 416 421 424 428 432 436 442 446 448 449 452 453 454 456 457 Including Puerto Rico British Indian Ocean Territory Mozambique Madagascar RÃ ©union Mauritius Comoros Mayotte Zambia Zimbabwe Malawi South Africa Namibia Botswana Swaziland Lesotho United States of America Canada Greenland St Pierre and Miquelon Mexico Bermuda Guatemala Belize Honduras El Salvador Nicaragua Costa Rica Panama Anguilla Cuba St Kitts (Christopher) and Nevis Haiti Bahamas Turks and Caicos Islands Dominican Republic US Virgin Islands Including Swan Islands Including Corn Islands Including former Canal Zone No L 14/10 EN Official Journal of the European Communities 19 . 1 . 96 Including Marie-Galante, Ã ®les des Saintes, Petite-Terre Islands, la DÃ ©sirade, St BarthÃ ©lemy and northern part of St Martin Including northern Grenadines Including southern Grenadines CuraÃ §ao, Bonaire, St Eustatius, Saba and southern part of St Martin 458 Guadeloupe 459 Antigua and Barbuda 460 Dominica 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 468 British Virgin Islands 469 Barbados 470 Montserrat 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Suriname 496 French Guiana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands 600 Cyprus 604 Lebenan 608 Syria 612 Iraq 616 Iran 624 Israel 625 Gaza and Jericho 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates Including Galapagos Islands Abu Dhabi , Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen 649 Oman 653 Yemen 660 Afghanistan 662 Pakistan 19. 1 . 96 EN Official Journal of the European Communities No L 14/ 11 Including Sikkim Formerly Burma Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) India Bangladesh Maldives Sri Lanka Nepal Bhutan Myanmar Thailand Laos Vietnam Cambodia (Kampuchea) Indonesia Malaysia Brunei Singapore Philippines Mongolia China North Korea South Korea Japan Taiwan Hong Kong Macao Australia Papua New Guinea 664 666 667 669 672 675 676 680 684 690 696 700 701 703 706 708 716 720 724 728 732 736 740 743 800 801 802 803 804 806 807 809 810 811 812 813 814 815 816 817 Including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville, Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archi ­ pelago with their dependencies Cocos (Keeling), Islands, Christmas Island, Heard and McDonald Islands, Norfolk Island Australian Oceania Nauru New Zealand Salomon Islands Tuvalu New Caledonia and dependencies Excluding Ross Dependency (Antarctica) American Oceania Dependencies of New Caledonia : Isle of Pines , Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island American Samoa ; Guam ; minor US outlying islands (Baker, Howland, Jarvis , Johnston, Kingman Reef, Midway, Navassa, Palmyra and Wake) Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands, Cook Islands Wallis and Futuna Kiribati Pitcairn New Zealand Oceania Fiji Vanuatu Tonga No L 14/12 EN 19 . 1 . 96Official Journal of the European Communities 819 western Samoa 820 Northern Mariana Islands 822 French Polynesia Marquesas Islands, Society Islands, Gambier Islands, Tubuai and Tuamotu Archipelago ; also Clipperton Island 823 824 825 890 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) Marshall Islands Palau Polar Regions 950 or 951 952 958 or Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island ; South Georgia and South Sandwich Islands Optional Optional Optional Optional Optional Optional Optional Optional Optional Stores and provisions Stores and provisions in the context of intracom ­ munity trade Stores and provisions in the context of trade with third countries Countries and territories not determined Countries and territories not determined in the context of intracommunity trade Countries and territories not determined in the context of trade with third countries Countries and territories not disclosed for commercial or military reasons Countries and territories not disclosed for commercial or military reasons in the context of intracommunity trade Countries and territories not disclosed for commercial or military reasons in the context of trade with third countries 959 960 977 or 978 979